Citation Nr: 0518130	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-04 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
rheumatic heart disease, status post mitral and aortic valve 
replacement and pacemaker implantation, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a cerebrovascular accident with cognitive 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1999 and April 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  This case was 
remanded by the Board in November 2003 for further 
development; it was returned to the Board in April 2005.

In a March 2000 statement the representative raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities by 
citation to 38 C.F.R. § 4.16 (2004).  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A March 2000 rating decision granted service connection for 
the residuals of a cerebrovascular accident.  The disorder 
was evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8009, effective November 1, 1998.  
The rating was based in part on the presence of cognitive 
impairment.  The veteran did not appeal.

In an April 2002 rating decision the RO granted "service 
connection" for several disorders as the residuals of the 
cerebrovascular accident.  Specifically, the RO granted 
"service connection" for aphasia, right hemiparesis, and 
for a cognitive disorder.  Effective November 1, 1998, the RO 
terminated the 10 percent evaluation assigned under 
Diagnostic Code 8009, and instead assigned separate 10 
percent evaluations for each of the above residuals.  In June 
2002, the veteran appealed the April 2002 rating decision 
only as to the evaluation assignable for the residual 
cognitive disorder.  While the veteran's representative in 
December 2002 listed the issues on appeal as including the 
proper evaluation assignable for each of the residuals of the 
cerebrovascular accident, as indicated above the appellant 
limited his disagreement to the evaluation assigned the 
cognitive disorder.  In May 2005 argument the representative 
listed the only cerebrovascular accident residual on appeal 
as the cognitive disorder.

The veteran contends that the evaluations currently assigned 
his heart and cognitive disorders do not accurately reflect 
the severity of those disabilities.  Turning first to the 
heart disorder, the Board's November 2003 remand requested 
that the RO schedule the veteran for a VA examination of that 
disability.  The remand specifically requested the RO to 
advise the examiner to provide findings sufficient to enable 
the Board to rate the disorder.  The veteran was thereafter 
examined in April 2004, at which time he reported no 
significant change in symptoms since his last VA examination 
in 2003.  Physical examination disclosed an irregular pulse, 
and electrocardiogram studies showed an electric pacemaker 
rhythm with atrial fibrillation.  The examiner estimated the 
veteran's activity level at five to seven metabolic 
equivalents (METs).

The veteran's heart disorder is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 
7000 and 7016.  The criteria for ratings higher than 30 
percent under both diagnostic codes require findings as to 
workloads in terms of METs, and as to left ventricular 
function with ejection fraction.  Note (2) under 38 C.F.R. 
§ 4.104 explains that when the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples) that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
may be used.

Significantly, the April 2004 examiner estimated the 
veteran's activity level in METs without indicating or even 
suggesting that a laboratory determination of METs by 
exercise testing could not be done for medical reasons.  The 
representative has requested another examination to allow the 
veteran to undergo stress exercise testing to determine his 
actual activity level, and the Board notes that the veteran 
has previously undergone an exercise stress test without any 
apparent difficulties.  The Board also points out that the 
April 2004 examiner did not provide any pertinent findings as 
to left ventricular dysfunction, and that the May 2003 
examiner also did not provide findings adequate to rate the 
veteran's disorder.

In short, the April 2004 examination did not provide the type 
of findings requested in the Board's November 2003 remand.  
The Board will therefore remand the issue.  Stegall v. West, 
11Vet. App. 271 (1998).

As to the cognitive disorder, in 2003 the Board ordered 
additional development in the veteran's case, to specifically 
include VA examination for a cognitive disorder.  He was 
thereafter examined by VA in March and May 2003, at which 
time only minimal mental status findings were reported.  The 
Board remanded the case in November 2003, specifically 
requesting that the RO afford the veteran a VA examination to 
determine the nature and extent of his residuals of a 
cerebrovascular accident.  The veteran was subsequently 
examined by VA in April 2004.  While the examiner provided 
findings with respect to other residuals of the service-
connected cerebrovascular accident, he failed to provide 
mental status findings.  The Board must therefore remand this 
issue as well for further development.  Stegall.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims on appeal.  
With any necessary authorization 
from the veteran the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the appellant which 
have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Then, the RO should schedule the 
veteran for a VA cardiovascular 
examination by a physician with 
appropriate expertise to determine 
the nature and severity of the 
appellant's service-connected 
rheumatic heart disease, status post 
mitral and aortic valve replacement 
and pacemaker implantation.  All 
indicated studies, including 
exercise stress testing, should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for heart disorders the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
heart disorder.  The examiner must 
provide specific findings as to any 
left ventricular dysfunction and the 
appellant's current ejection 
fraction.  The examiner should also 
provide specific findings as to the 
workload in METs that results in the 
development of dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
rationale for all opinions expressed 
should be provided.  The claims 
files, including a copy of this 
remand, must be made available to 
the examiner for review.

4.  The RO should also schedule the 
veteran for a VA psychiatric 
examination to determine the nature 
and severity of the appellant's 
residuals of a cerebrovascular 
accident with cognitive impairment.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for mental disorders the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
cognitive impairment resulting from 
the service-connected 
cerebrovascular accident.  The 
examiner should specifically 
indicate with respect to each of the 
symptom identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected cognitive disorder.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected cognitive 
disorder, to include whether the 
cognitive disorder alone renders the 
veteran unemployable.  A global 
assessment of functioning score must 
be assigned, and the examiner must 
explain the significance of the 
score assigned.  The rationale for 
all opinions expressed should be 
provided.  The claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.

5.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, have been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


